Title: To John Adams from William Tudor, Jr., 4 July 1818
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir,
					Boston July 4th. 1818.
				
				An indisposition which has considerably impeded my movements for a few weeks past, has prevented my having the honour of paying my respects to you as I have wished to do, and being about accompanying my sister Mrs Gardiner to Kennebec, I shall not be able to make my visit to Quincy till after my return towards the end of the month—I have for some time past thought of an undertaking which the perusal of your letters to my Father first presented to my mind, but which I look at with something of  that feeling which degenerate sons look at the armour of their ancestors, and are almost afraid to approach the relics of more heroic times—This undertaking is to write the life of James Otis—It is evident that this must be done under your auspices: and that all the principal materials to which you have so strongly drawn the public interest have been furnished by you—I submit the design with unfeigned diffidence to you—If you think I may venture to undertake it, it would give great confidence to my previous wishes, and I think I could  prepare it in the course of the following winter—On the day I am writing it is impossible not to offer you especially, the congratulations, which this wide extended nation is now offering & receiving on this glorious anniversary. of which you are one of the cheif authors—May you still enjoy many of its returns.I offer my respectful compliments to Mrs Adams, and I remain with the highest respect / your hble serv
				
					W. Tudor jr.
				
				
			